DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 11,047,230 (simply “11,047,230” hereinbelow). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.

Regarding claim 16, claim 14 of U.S. Patent No. 11,047,230 discloses a method for optimizing a sampling frequency (col. 18, lines 22-23) comprising:
identifying a length of a fiber optic cable connected to an interrogator (col. 18, lines 24-25), wherein the interrogator includes a single photon detector configured to receive a backscatter by detection with the single photon detector (col. 18, lines 36-40);
identifying one or more regions on the fiber optic cable in which a backscatter is received (col. 18, lines 26-27); and
optimizing the sampling frequency of a distributed acoustic system (DAS) by identifying a minimum time interval that is between an emission of a light pulse such that at no point in time the backscatter arrives back at the interrogator that corresponds to more than one spatial location along a sensing portion of the fiber optic cable (col. 18, lines 30-36).
	Conflicting claims in the instant application are not patentably distinct because conflicting claims are broader and generic with respect to the applied reference claims, i.e., an obvious variation.  Many decisions support the fact that a broad or generic claim is obvious from a specific claim, i.e., an obvious variation.  See In re Van Ornum and Stang, 214 USPQ 761 (CCPA 1982); In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993); In re Vogel and Vogel, 164 USPQ 619 (CCPA 1970); In re Berg (CA FC) 46 USPQ 2d 1226 (3/30/1998); Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1865 (CA FC 2001).  It is well settled that omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before.  This notion is supported by In re KARLSON, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935).

	Regarding claims 17-20, claim 14 of 11,047,230 discloses everything claimed as applied above.  In addition, claims 15-18 of 11,047,230, respectively, disclose every single feature further claimed (col. 18, lines 41-52).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Ultra Long Range DTS (>300KM) To Support Deep Offshore and Long Tieback Developments”, Gyger et al. (referred hereafter Gyger et al.).

Referring to claim 1, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract) comprising:
an interrogator (e.g., BOTDA interrogator – Figure 5) which includes a single photon detector (Figures 3 & 5; page 3, DTS-DSS Technology State-Of-The-Art section);
an umbilical line (e.g., Subsea Umbilical Riser and Flowline (SURF) – page 2, Nomenclature) comprising a first fiber optic cable and a second fiber optic cable attached at one end to the interrogator (Figures 3 & 5; page 1, 2nd col., last para. to page 2, 1st col., 1st para.; page 3, DTS-DSS Existing Application Examples and Beyond section); and
a downhole fiber attached to the umbilical line at the end opposite the interrogator (page 3, DTS-DSS Existing Application Examples and Beyond section; page 4, Novel Approach for Range Extension section; pages 5-6, Conclusions section).
As to claim 3, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), wherein the first fiber optic cable is connected to a distal circulator (page 4, Novel Approach for Range Extension section; Figure 5).
Referring to claim 4, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), further comprising a second fiber connected to the distal circulator (page 4, Novel Approach for Range Extension section; Figure 5).
As to claim 5, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), wherein the first fiber optic cable and the second fiber optic cable are different lengths (Abstract; pages 1-2, Introduction section; page 3, DTS-DSS Existing Application Examples and Beyond section; page 4, Novel Approach for range Extension section).
Referring to claim 6, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), further comprising a proximal circulator and a distal circulator and wherein one or more remote circulators form the proximal circulator or the distal circulator (Figures 3 & 5; page 3, DTS-DSS Technology State-Of-The-Art section; page 3, DTS-DSS Existing Application Examples and Beyond section).
As to claim 7, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), further comprising at least one Fiber Bragg Grating attached to the proximal circulator or the distal circulator (Figures 1-2; page 2, Distributed Temperature and Strain Sensing Principle section).
Referring to claim 8, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), wherein the interrogator is configured to receive backscattered light (e.g., Brillouin Optical Time Domain Reflectometer (BOTDR)/Optical Time Domain Reflectometer (TODR) – page 2, Nomenclature) from a first sensing region and a second sensing region (page 2, Distributed Temperature and Strain Sensing Principle section; Figure 1).
As to claim 9, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), wherein an interrogator receiver arm is configured to receive the backscattered light from the first sensing region or the second sensing region (Figures 3 & 5; page 3, DTS-DSS Technology State-Of-The-Art section).
Referring to claim 10, Gyger et al. disclose a distributed acoustic system (DAS) (Abstract), wherein the DAS is disposed in a subsea system operation of one or more wells and the umbilical line attaches to the downhole fiber at a fiber connection (Abstract; pages 1-2, Introduction section; page 3, DTS-DSS Existing Application Examples and Beyond section).
As to claim 11, Gyger et al. disclose an interrogator (e.g., BOTDA interrogator – Figure 5) comprising:
one or more lasers (Figure 3) configured to emit one or more light pulses (page 3, DTS-DSS Technology State-Of-The-Art section; page 4, Novel Approach for range Extension section; Figure 5);
an umbilical line (e.g., Subsea Umbilical Riser and Flowline (SURF) – page 2, Nomenclature) connected to the one or more lasers at one end and a downhole fiber at an opposite end and wherein the umbilical line comprises a first fiber optic cable and a second fiber optic cable (Figures 3 & 5; page 1, 2nd col., last para. to page 2, 1st col., 1st para.; page 3, DTS-DSS Existing Application Examples and Beyond section); and
a single photon (e.g., pulse – Figure 5) detector connected to the second fiber optic line (page 3, DTS-DSS Existing Application Examples and Beyond section; page 4, Novel Approach for Range Extension section; pages 5-6, Conclusions section).
Referring to claim 12, Gyger et al. disclose an interrogator (e.g., BOTDA interrogator – Figure 5), further comprising a proximal circulator located between the one or more lasers and the first fiber optic cable (page 3, DTS-DSS Existing Application Examples and Beyond section; Figure 3; page 4, Novel Approach for Range Extension section; Figure 5).
As to claim 15, Gyger et al. disclose an interrogator (e.g., BOTDA interrogator – Figure 5), wherein the first fiber optic cable and the second fiber optic cable are attached to a distal circulator and the distal circulator is disposed in the umbilical line (page 4, Novel Approach for Range Extension section; Figure 5).
Referring to claim 16, Gyger et al. disclose method for optimizing a sampling frequency (Abstract; Figure 5) comprising:
identifying a length of a fiber optic cable connected to an interrogator, wherein the interrogator includes a single photon detector configured to receive a backscatter by detection with the single photon detector (page 4, Novel Approach for Range Extension section; Figure 5);
identifying one or more regions on the fiber optic cable in which a backscatter is received (page 4, Novel Approach for Range Extension section; Figure 5); and
optimizing the sampling frequency of a distributed acoustic system (DAS) by identifying a minimum time interval that is between an emission of a light pulse such that at no point in time the backscatter arrives back at the interrogator that corresponds to more than one spatial location along a sensing portion of the fiber optic cable (page 4, Novel Approach for Range Extension section; Figure 5).
As to claim 17, Gyger et al. disclose method for optimizing a sampling frequency (Abstract; Figure 5), wherein the fiber optic cable comprises an umbilical line connected to a downhole fiber through a fiber connection (page 3, DTS-DSS Existing Application Examples and Beyond section; page 4, Novel Approach for Range Extension section; pages 5-6, Conclusions section).
Referring to claim 18, Gyger et al. disclose method for optimizing a sampling frequency (Abstract; Figure 5), further comprising determining an optical energy of the backscatter (Figures 3 & 5; page 3, DTS-DSS Technology State-Of-The-Art section).
As to claim 19, Gyger et al. disclose method for optimizing a sampling frequency (Abstract; Figure 5), wherein the fiber optic cable comprises an umbilical line and the umbilical line comprises a first fiber optic cable and a second fiber optic cable both attached to a distal circulator (Figures 3 & 5; page 1, 2nd col., last para. to page 2, 1st col., 1st para.; page 3, DTS-DSS Existing Application Examples and Beyond section).
Referring to claim 20, Gyger et al. disclose method for optimizing a sampling frequency (Abstract; Figure 5), wherein the interrogator comprises one or more receivers (page 4, Novel Approach for Range Extension section; Figure).
Allowable Subject Matter
4.	Claims 2 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The reason for allowance of claims 2 and 13 is the inclusion of the single photon detector is attached to a cooling mechanism/ a cooling mechanism connected to the single photon detector.
	The reason for allowance of claim 14 is the inclusion of one or more piezoelectric inputs.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864